                Case 2:18-cv-01274-TSZ Document 69 Filed 04/23/20 Page 1 of 1



 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4

 5     CAVE MAN KITCHENS INC.,

                              Plaintiff,
 6
                                                        C18-1274 TSZ
           v.
 7
                                                        MINUTE ORDER
       CAVEMAN FOODS, LLC,
 8
                              Defendant.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
          (1)   Plaintiff Cave Man Kitchens Inc.’s motion for reconsideration, docket
12 no. 68, is RENOTED to May 8, 2020. The deadline for payment set forth in the Minute
   Order entered April 6, 2020, docket no. 67, is sua sponte EXTENDED from April 27,
13 2020, to May 8, 2020.
           (2)    Counsel are DIRECTED to confer telephonically concerning (i) whether
14
   the parties can agree on a payment schedule for the amounts awarded in Paragraph 3 of
   the Minute Order entered January 8, 2020, docket no. 57, and Paragraph 1(d) of the
15
   Minute Order entered April 6, 2020, docket no. 67; and (ii) whether plaintiff has
   complied with Paragraphs 1(a)-(c) of the Minute Order entered April 6, 2020, docket
16
   no. 67.
17          (3)    On or before May 1, 2020, the parties shall file a Joint Status Report
     regarding the matters set forth in Paragraph 2, above.
18
          (4)       The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20          Dated this 23rd day of April, 2020.

21                                                     William M. McCool
                                                       Clerk
22
                                                       s/Karen Dews
23                                                     Deputy Clerk

     MINUTE ORDER - 1
